Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher George on 05/05/22.

The application has been amended as follows: 

Claims 9 and 17 had been canceled. 

1. 	(Currently Amended)	An adaptive template image system to perform spatial normalization and registration of an acquired image using a single image registration procedure, the system comprising:
memory configured to store and provide an adaptive template image including a template image model including an adjustable variability of values for one or more voxels in the adaptive template image, the variability of values, wherein the adaptive template image is in a reference space and is used for registering the acquired image in the reference space during the single image registration procedure; and
at least one processor configured to at least:
	initiate a first registration of the acquired image into the reference space;
	spatially normalize the acquired image to the adaptive template image in the first registration by:
(i) adjusting the template image model using a first control parameter, the adjusting to include adjusting among the variability of values for one or more voxels in the adaptive template image based on the first control parameter, 
(ii) rendering the adaptive template image from the adjusted template image model,
(iii) performing a spatial normalization operation by adjusting the acquired image using spatial transformation parameters, 
(iv) evaluating the adjusted adaptive template image and the adjusted acquired imaging to determine a convergence of the adjusted adaptive template image to the adjusted acquired image, wherein convergence is determined by comparing voxels of the adjusted adaptive template image to corresponding voxels of the adjusted acquired image, and wherein the image registration between the adjusted adaptive template image and the adjusted acquired image is not performed until the adjusted adaptive template image converges to fit the adjusted acquired image, and
(v) when the adjusted adaptive template image does not converge to fit the adjusted acquired image, adaptively altering both the adjusted adaptive template image and the adjusted acquired altered adjusted adaptive template image and updated spatial transformation parameters to spatially normalize the altered adjusted acquired image for re-evaluation at (iv) within the single image registration procedure and without performing an image registration until an altered adjusted adaptive template image converges to fit the altered adjusted acquired image; and
when the altered adjusted adaptive template image converges to fit the altered adjusted acquired image, register the altered adjusted acquired image in the reference space to complete the first registration,
wherein said spatially normalizing further comprises performing linear and non-linear transformations on the acquired image to find a match between the template image model and the acquired image, and wherein said linear transformation comprising at least one of translation, rotation, and scaling, and 
wherein the values of the voxels are defined by an equation: 
Iitemplate=Ii0+Iislopex 
wherein Iitemplate is the value of the voxel i in the adaptive template image, Ii0 represents a value corresponding to a normal level of uptake of an imaging agent within that voxel, Iislope corresponds to a maximum additional amount of uptake of the imaging agent corresponding to a high level uptake of the imaging agent in that voxel with respect to a control parameter x.

10. 	(Currently Amended) The adaptive template image system of claim 1, wherein I0 and Islope are determined using regression analysis of multiple images spanning different levels of disease state.

11. 	(Currently Amended)	A method of performing spatial normalization and registration of an acquired image using a single image registration procedure to an adaptive template image including a template image model including an adjustable variability of values for one or more voxels in the adaptive template image, wherein the adaptive template image is in a reference space and is used for registering the acquired image in the reference space during the single image registration procedure, the method comprising: 
initiating a first registration of the acquired image into the reference space;
spatially normalizing the acquired image to the adaptive template image in the first registration by:
(i) adjusting the template image model using a first control parameter, the adjusting to include adjusting among the variability of values for one or more voxels in the adaptive template image based on the first control parameter, 
(ii) rendering the adaptive template image from the adjusted template image model,
(iii) performing a spatial normalization operation by adjusting the acquired image using spatial transformation parameters, 
(iv) evaluating the adjusted adaptive template image and the adjusted acquired imaging to determine a convergence of the adjusted adaptive template image to the adjusted acquired image, wherein convergence is determined by comparing voxels of the adjusted adaptive template image to corresponding voxels of the adjusted acquired image, and wherein the image registration between the adjusted adaptive template image and the adjusted acquired image is not performed until the adjusted adaptive template image converges to fit the adjusted acquired image, and
(v) when the adjusted adaptive template image does not converge to fit the adjusted acquired image, adaptively alteringadjusted adaptive template image and the adjusted acquired altered adjusted adaptive template image and updated spatial transformation parameters to spatially normalize the altered adjusted acquired image for re-evaluation at (iv) within the single image registration procedure and without performing an image registration until an altered adjusted adaptive template image converges to fit the altered adjusted acquired image; and
when the altered adjusted adaptive template image converges to fit the altered adjusted acquired image, registering the altered adjusted acquired image in the reference space to complete the first registration,
wherein said spatially normalizing further comprises performing linear and non-linear transformations on the acquired image to find a match between the template image model and the acquired image, and wherein said linear transformation comprising at least one of translation, rotation, and scaling, and 
wherein the values of the voxels are defined by an equation: 
Iitemplate=Ii0+Iislopex 
wherein Iitemplate is the value of the voxel i in the adaptive template image, Ii0 represents a value corresponding to a normal level of uptake of an imaging agent within that voxel, Iislope corresponds to a maximum additional amount of uptake of the imaging agent corresponding to a high level uptake of the imaging agent in that voxel with respect to a control parameter x.

18.	(Currently Amended) 	The method of claim 11, wherein I0 and Islope are determined using regression analysis of multiple images spanning different levels of disease state.

19. 	(Currently Amended)	A non-transitory computer readable storage medium comprising computer readable program code including instructions for performing spatial normalization and registration of an acquired image using a single image registration procedure to an adaptive template image including a template image model including an adjustable variability of values for one or more voxels in the adaptive template image, the variability of values adjustable using a control parameter, wherein the adaptive template image is in a reference space and is used for registering the acquired image in the reference space during the single image registration procedure, wherein execution of the computer readable program code causes at least one processor to at least:
initiate a first registration of the acquired image into the reference space;
spatially normalize the acquired image to the adaptive template image in the first registration by:
(i) adjusting the template image model using a first control parameter, the adjusting to include adjusting among the variability of values for one or more voxels in the adaptive template image based on the first control parameter, 
(ii) rendering the adaptive template image from the adjusted template image model,
(iii) performing a spatial normalization operation by adjusting the acquired image using spatial transformation parameters, 
(iv) evaluating the adjusted adaptive template image and the adjusted acquired imaging to determine a convergence of the adjusted adaptive template image to the adjusted acquired image, wherein convergence is determined by comparing voxels of the adjusted adaptive template image to corresponding voxels of the adjusted acquired image, and wherein the image registration between the adjusted adaptive template image and the adjusted acquired image is not performed until the adjusted adaptive template image converges to fit the adjusted acquired image, and
(v) when the adjusted adaptive template image does not converge to fit the adjusted acquired image, adaptively alteringadjusted adaptive template image and the adjusted acquired altered adjusted adaptive template image and updated spatial transformation parameters to spatially normalize the altered adjusted acquired image for re-evaluation at (iv) within the single image registration procedure and without performing an image registration until an altered adjusted adaptive template image converges to fit the altered adjusted acquired image; and
when the altered adjusted adaptive template image converges to fit the altered adjusted acquired image, register the altered adjusted acquired image in the reference space to complete the first registration,
wherein said spatially normalizing further comprises performing linear and non-linear transformations on the acquired image to find a match between the template image model and the acquired image, and wherein said linear transformation comprising at least one of translation, rotation, and scaling, and 
wherein the values of the voxels are defined by an equation: 
Iitemplate=Ii0+Iislopex 
wherein Iitemplate is the value of the voxel i in the adaptive template image, Ii0 represents a value corresponding to a normal level of uptake of an imaging agent within that voxel, Iislope corresponds to a maximum additional amount of uptake of the imaging agent corresponding to a high level uptake of the imaging agent in that voxel with respect to a control parameter x.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the claims contain all the allowable limitations as in the allow patent US 10,614,547. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793